Cohn, J. (dissenting).
I dissent. It clearly appears from the record that the work was being done on a public highway in front of the premises owned and controlled by appellants under circumstances which justified a finding by the jury that at the time the accident occurred the work was inherently dangerous and that it was being performed on the sidewalk in front of appellants’ hotel with their knowledge and consent. In these circumstances the appellants were liable with the independent contractor for the injury sustained by plaintiff.
Dore, J., concurs.
Judgment and order reversed, with costs, and the complaint dismissed, with costs.